DETAILED ACTION
This office action is a response to an application filed on 08/20/2019 in which claims 11-20 are pending for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/20/2019 is being considered by the examiner.
Specification
4.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Response to Amendments
5.	Claims 1-10 have been cancelled.
6.	New claims 10-20 have been added.
Claim Objections
7. 	Claim 19 is objected to because of the following informalities:
Claim 19 recites “the resin includes a lid portion located above the rotor core;   the second lid portion is connected to the filler.” in page 6 of 7. For clarity and consistency, it is suggested to change with “the resin includes a lid portion located above the rotor core; the 
Appropriate corrections are required.


Claim Rejections - 35 USC § 101
6.            35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12, 17-20 are rejected under 35 U.S.C. 101 because 
claim 12 is rejected under 101 for being directed towards non-statutory subject matter.  
The claim 12 recites "A computer storage medium stored thereon computer readable instructions..."  However, the instructions could be imbedded in a signal or wave and are therefore unpatentable.  The claim nor the specification distinguish the claimed “storage medium” from transitory and non-transitory computer readable media and such given the broadest reasonable interpretation may encompass transitory storage media such signals or waves. 
The claims 12, 17-20 drawn to such a computer storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 101 by adding the limitation “non-transitory” to the claims.
Appropriate corrections are required.


Claim Rejections - 35 USC § 103(AIA )
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 11, 17, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over foreign patent Ochiai Takayuki JP2010206939 A (hereinafter Takayuki) in view of Suzuki Toshihide et al. foreign patent JP2016067190 A (hereinafter Toshihide).
Regarding claim 11, Takayuki discloses a rotor (figs. 3, 10-1: a rotor 10, e.g. see abstract) comprising: 
a shaft (fig. 9-1: shaft 1S, para. [0037]) arranged along a central axis extending in a vertical direction; 
a rotor core (6) fixed on the shaft (1S); 

a rotor cover (20, para. [0038]) to accommodate the rotor core (6) and the magnets (5); and 
a resin to fix the rotor cover (20) and the magnets (5) to each other (para. [0038] indicates a filler such as a resin is provided between the magnet 5, the rotor core 6 and the rotor cover 20; paras. [0046] and [0058]); 
wherein the rotor cover (20) includes: 
a cylindrical portion extending in an axial direction and surrounding outer sides of the rotor core (6) and the magnets (5) in the radial direction (para. [0043], lines 529 indicates cylindrical; fig.5, para. [0044] indicates the side portion 20S is a cylindrical member); and 
the resin includes: a filler provided at an inner side of the cylindrical portion in the radial direction and filled between the cylindrical portion and the magnets (para. [0038] indicates a filler such as a resin is provided between the magnet 5, the rotor core 6 and the rotor cover 20; paras. [0046] and [0058]).
Takayuki discloses the limitation of the claim(s) as discussed above, but does not specifically disclose a bottom plate extending inward in the radial direction from a lower end portion of the cylindrical portion; an anti-separation portion, at least a portion of which is located below the bottom plate; and a connector overlapping the bottom plate in the 
However, Toshihide discloses a bottom plate (figs.1, 4: bottom wall portion 58B) extending inward in the radial direction from a lower end portion of the cylindrical portion (rotor cover 58, para. [0045]); 
an anti-separation portion, at least a portion of which (figs. 1, 4: a resin molded part 62, at least a portion of 62 is 62Aa) is located below the bottom plate (58B); and a connector (fig.6: 61) overlapping the bottom plate (58B) in the axial direction (paras. [0073], [0074]); and 
the filler (62A, para. [0046]) and the anti-separation portion (62Aa) are connected via the connector (61).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Takayuki’s invention with the bottom plate, an anti-separation portion and a connector as disclosed by Toshihide in order to provide a rotor structure for liquid pump, having a narrow interval between a rotor core and a stator, at the same time, fixing a rotor magnet in good condition (abstract of Toshihide).

Regarding claim 17, Takayuki disclose the rotor of claim 11, wherein at least a portion of the filler is located between the magnets arranged in the circumferential 
Regarding claim 18, Takayuki discloses the limitation of the claim(s) as discussed above (e.g. rotor core 6), but does not specifically disclose the resin includes a lid portion located between the rotor core and the bottom plate in the axial direction; the bottom plate is fitted to the lid portion and the anti-separation portion in the axial direction. 
However, Toshihide discloses the rotor of claim 11, wherein the resin (resin rotor cover 58, abstract) includes a lid portion (fig.6: 62c) located between the rotor core (54) and the bottom plate (60A) in the axial direction; 
the bottom plate  (60A) is fitted to the lid portion (62C) and the anti-separation portion (61) in the axial direction (e.g. see abstract). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Takayuki’s invention with the bottom plate, an anti-separation portion and a lid portion as disclosed by Toshihide in order to provide a rotor structure for liquid pump, having a narrow interval between a rotor core and a stator, at the same time, fixing a rotor magnet in good condition (abstract of Toshihide).

Regarding claim 19, Takayuki discloses the limitation of the claim(s) as discussed above (e.g. rotor core 6), but does not specifically disclose the resin includes a lid portion located above the rotor core; the second lid portion is connected to the filler.

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Takayuki’s invention with the lid portion as disclosed by Toshihide in order to provide a rotor structure for liquid pump, having a narrow interval between a rotor core and a stator, at the same time, fixing a rotor magnet in good condition (abstract of Toshihide).

Regarding claim 20, Takayuki discloses a motor (fig. 3: 1) comprising: the rotor (10) of claim 11; and a stator (9, para. [0039]) provided to face the rotor (10) and spaced by a gap from the rotor in a radial direction (para. [0059] indicates gap).
11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over foreign patent Ochiai Takayuki JP2010206939 A (hereinafter Takayuki) in view of Suzuki Toshihide et al. foreign patent JP2016067190 A (hereinafter Toshihide) and further in view of Senoo Masaharu et al. foreign patent JPS6477450 A (hereinafter Masaharu).
Regarding claim 12, Takayuki discloses the limitation of the claim(s) as discussed above (e.g. figs. 3, 10-1: rotor core 6), but does not specifically disclose a core through hole is provided in the rotor core to pass therethrough in the axial direction; and the resin includes a through-hole filler to fill in the core through hole.

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Takayuki and Toshihide’s inventions with the core through hole and the resin to fill in the core through hole as disclosed by Masaharu in order to keep strength and sealing property and to prevent the permanent magnet from deviating axially which is arranged in the cylinder of an outer peripheral cover while a gap is filled with a resin material (e.g. see abstract of Masaharu).

12.	Claims 13, 14, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over foreign patent Ochiai Takayuki JP2010206939 A (hereinafter Takayuki) in view of Suzuki Toshihide et al. foreign patent JP2016067190 A (hereinafter Toshihide) in view of Senoo Masaharu et al. foreign patent JPS6477450 A (hereinafter Masaharu) and further in view of Takahashi et al. Patent No.: US 6329734 B1 (hereinafter Takahashi).
	Regarding claim 13, Takayuki discloses the limitation of the claim(s) as discussed above, but does not specifically disclose a notch is provided on an inner circumferential edge of the bottom plate, the notch extending outward in the radial direction; the notch overlaps the core through hole when viewed in the axial direction; and at least a portion of the connector is located at an inner side of the notch.

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Takayuki and Toshihide’s inventions with the notch and the notch overlaps the core through hole as disclosed by Takahashi in order to decrease the stress generating in the rotor core (abstract of Takahashi).

Regarding claim 14, Takayuki discloses the limitation of the claim(s) as discussed above, but does not specifically disclose a plurality of notches are provided in the bottom plate; the plurality of notches are arranged in parallel or substantially in parallel around the bottom plate in a circumferential direction.
However, Takahashi discloses the rotor of claim 13, wherein a plurality of notches (fig. 11: cuts at both end plates 39) are provided in the bottom plate (39); the plurality of notches are arranged in parallel or substantially in parallel around the bottom plate in a circumferential direction (e.g. see fig.11, Col.13, lines 30-60).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Takayuki and 

Regarding claim 15, Takayuki discloses the limitation of the claim(s) as discussed above, but does not specifically disclose a cover through hole is provided in the bottom plate to pass therethrough in the axial direction; the cover through hole overlaps the core through hole when viewed in the axial direction; and at least a portion of the connector is located inside the cover through hole.
However, Takahashi discloses the rotor of claim 12, wherein a cover through hole (fig. 11: a hole at plate 39) is provided in the bottom plate (39) to pass therethrough in the axial direction; the cover through hole overlaps the core through hole (43) when viewed in the axial direction; and at least a portion of the connector is located inside the cover through hole (e.g. see fig.11, Col.13, lines 30-60).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Takayuki and Toshihide’s inventions with the cover through hole in the bottom plate as disclosed by Takahashi in order to decrease the stress generating in the rotor core (abstract of Takahashi).

Regarding claim 16, Takayuki discloses the limitation of the claim(s) as discussed above, but does not specifically disclose a plurality of cover through holes are provided 
However, Takahashi discloses the rotor of claim 15, wherein a plurality of cover through holes are provided in the bottom plate (fig. 11: holes at both end plates 39); the plurality of cover through holes are arranged in parallel or substantially in parallel around the bottom plate (39) in a circumferential direction (e.g. see fig.11, Col.13, lines 30-60).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Takayuki and Toshihide’s inventions with the plurality of cover through holes in the bottom plate as disclosed by Takahashi in order to decrease the stress generating in the rotor core (abstract of Takahashi).

Examiner's Note:
13.	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
14.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for 
Conclusion
15.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Nishifukumoto Pub. No.: US 20170214282 A1 discloses a notch or projection 22.
CONTACT INFORMATION
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/Htet Z. Kyaw/ (06/19/2021)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837